DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Response to Arguments
Applicant's arguments filed 26 April 2022 have been fully considered but they are not persuasive. Regarding Claims 1 and 6 (Note that Claim 5 has been currently amended to include similar limitations to Claims 1 and 6), Applicant argues on Page 7 of the Remarks filed 26 April 2022 that:

The alleged motivation of providing for greater clearance is not provided by any of the cited references, is not within the general knowledge of a person having ordinary skill in the art, and would require substantial reconstruction of the Bodnar device.
The proposed modification of Bodnar lacks support in the cited references or within the common knowledge of a person of ordinary skill in the art to form the basis of a prima facie
obviousness rejection. The Examiner’s proposed motivation is merely a conclusory statement
without a basis in the prior art of record. See MPEP 2142.
The proposed modification of Bodnar is also reversing the entire arrangement of the
device, in a manner that changes the principle of operation. The Examiner’s proposed
modification reverses the structure and the function of the upper die bed 18 and the lower die bed 14. The suggested combination of references would require a substantial reconstruction and redesign of the elements shown in Bodnar as well as a change in the basic principle under which the Bodner construction was designed to operate by changing the function and structure of both die beds. See MPEP 2143.01(VI).
Examiner respectfully submits that  MPEP 2142 states, “If, however, the examiner does produce a prima facie case, the burden of coming forward with evidence or arguments shifts to the applicant who may submit additional evidence of nonobviousness.” “When an applicant properly submits evidence, whether in the specification as originally filed, prior to a rejection, or in reply to a rejection, the examiner must consider the patentability of the claims in light of the evidence.”
Per MPEP 2143, “The courts have made clear that the teaching, suggestion, or motivation test is flexible and an explicit suggestion to combine the prior art is not necessary. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved.” Further, MPEP 2143.01 states that, “A motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill."
In Ruiz v. A.B. Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004), the patent claimed underpinning a slumping building foundation using a screw anchor attached to the foundation by a metal bracket. One prior art reference taught a screw anchor with a concrete bracket, and a second prior art reference disclosed a pier anchor with a metal bracket. The court found motivation to combine the references to arrive at the claimed invention in the "nature of the problem to be solved" because each reference was directed "to precisely the same problem of underpinning slumping foundations." Id. at 1276, 69 USPQ2d at 1690. The court also rejected the notion that "an express written motivation to combine must appear in prior art references…." Id. at 1276, 69 USPQ2d at 1690.
Both Bodnar and Shimizu disclose how to form a device in which the horizontal travelling speeds of the first and second dies are made identical to one another while the upper die moves vertically toward the lower die. However, Shimizu teaches that instead of the guide posts (20) being rigidly attached to the upper die and slide through holes in the lower die, the guide posts could be rigidly attached to the lower dies and slidably pass through holes in the upper die. Such a modification would merely involve a different type of attachment (rigid vs. sliding) which is already known from the opposing die (i.e. the type of attachment merely needs to be reversed). Such a reversal would not, contrary to Applicant’s assertion, change the function of the die beds or the principle of operation as the modification would still provide for horizontal travelling speeds of the first and second dies are identical to one another while the upper die moves vertically toward the lower die. Therefore, the proposed modification would not render the prior art unsatisfactory for its intended purpose (MPEP 2143.01(V)), would not change the principle of operation of Bodnar (MPEP 2143.01(VI)), and changing the type of connection would result in a reasonable expectation of success as Shimizu already teaches that this type of connection is successful in maintaining the horizontal travelling speeds of the first and second dies identical to one another while the upper die moves vertically toward the lower die.  Therefore, the rejection is maintained.
Claim Objections
Claim 6 is objected to because of the following informalities:
“pass through holes” (line 18). Examiner suggests, “pass through the holes”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bodnar (U.S. 7,363,791) in view of Shimizu et al, hereinafter Shimizu, (U.S. 4,165,665).
Regarding Claim 1, Bodnar discloses a method for operating a rotary stamper (Rotary stamping & Forming moving sheet metal: Abstract), said method comprising the steps of:
providing a drive assembly (Prime mover: Fig. 1, “P” & Shaft: Fig. 1, #22 & Drive shaft: Fig. 2, #50) to a support frame (See Fig. 1);
operatively connecting an upper die plate assembly (Upper die bed: Fig. 1, #18) to said drive assembly for horizontal and vertical movement (The upper die bed will move around what is essentially an arcuate path, forwardly and rearwardly: Col 2, L66-67); and wherein said horizontal and vertical movements of said upper die plate assembly are directly driven by said drive assembly at a first speed (See Fig. 1.  Further, moving the die bed would be at a first speed);
operatively connecting a lower die plate (Lower die bed: Fig. 1, #14) to said drive assembly for movement in a linear horizontal direction only (The lower die bed does not move upwardly and downwardly, but moves along a linear path: Col 3, L2-4);
slidably connecting said upper die plate assembly to said lower die plate via opposed alignment rods (Die posts: Fig. 1, #20)
providing a workpiece configured to pass between the upper and lower die plate assemblies (Sheet metal, Fig. 1, “M”);
performing a machining operation on the workpiece when said upper and lower die assemblies complete and operation cycle (The upper die bed (18) is coupled to the lower die bed (14) by means of posts (20). However the lower die bed (14) does not move upwardly and downwardly, but moves along a linear path. In this way the upper die bed moves along an arcuate downward path and closes towards the lower die bed and then the upper die bed moves along an arcuate upward path and opens again, thereby releasing the formed sheet metal. Thereafter the upper die bed and lower die bed move rearwardly in unison: Col 3, L1-9). Bodnar does not disclose wherein said alignment rods slidably pass through holes formed in said upper die plate assembly during said vertical movement of said upper die plate assembly.
Shimizu teaches an alternative drive arrangement of a flying die device including an upper die plate assembly for horizontal and vertical movement and a lower die plate for only linear horizontal wherein said alignment rods slidably pass through holes formed in said upper die plate assembly during said vertical movement of said upper die plate assembly (See Fig. 1). Modifying the alignment rod movement by reversing the arrangement of Bodnar would provide for greater clearance and space below the lower die and prevent interference with other parts.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the alignment rods and upper drive of Bodnar by reversing their attachment such that the alignment rods slidably pass through holes formed in said upper die plate assembly, as taught by Shimizu, as a known alternative arrangement for flying die that would provide for greater clearance and space below the lower die and prevent interference with other parts.
Regarding Claim 2, the combination of Bodnar and Shimizu teach all elements of the claimed invention as stated above.  Bodnar further discloses operatively connecting a die to a top surface of said lower die plate (Lower die: Fig. 1, #12); and operatively connecting a work member to a bottom surface of said upper die plate assembly (Upper die: Fig. 1, #16), wherein said die and work member are complementary to one another for carrying out said machining operation on said workpiece (See Figs. 1, 3, and 5).
Regarding Claim 4, the combination of Bodnar and Shimizu teach all elements of the claimed invention as stated above.  Bodnar further discloses driving said lower die plate and said upper die plate assembly to concurrently move horizontally at a speed that matches a speed of said workpiece such that there is substantially no relative horizontal movement between said upper die plate assembly, said lower die plate, and said workpiece during at least a portion of the time when said upper die plate assembly is moved vertically towards said lower die plate (The linear speed of the dies in the die assembly is maintained exactly equal to the linear speed of the sheet metal: Col. 3, L61-63).
Regarding Claim 5, Bodnar discloses a method for operating a rotary stamper (Rotary stamping & Forming moving sheet metal: Abstract), said method comprising the steps of:
providing a drive assembly (Prime mover: Fig. 1, “P” & Shaft: Fig. 1, #22 & Drive shaft: Fig. 2, #50) to a support frame (See Fig. 1);
operatively connecting an upper die plate assembly (Upper die bed: Fig. 1, #18) to said drive assembly for horizontal and vertical movement (The upper die bed will move around what is essentially an arcuate path, forwardly and rearwardly: Col 2, L66-67); and wherein said horizontal and vertical movements of said upper die plate assembly are directly driven by said drive assembly at a first speed (See Fig. 1.  Further, moving the die bed would be at a first speed);
operatively connecting a lower die plate assembly (Lower die bed: Fig. 1, #14) to said drive assembly for movement in a linear horizontal direction only (The lower die bed does not move upwardly and downwardly, but moves along a linear path: Col 3, L2-4);
connecting said upper die plate assembly to said lower die plate assembly via vertical alignment rods (Posts: Fig. 1, #20) configured to maintain alignment between said upper and lower die plate assemblies as the upper die assembly vertically travels relative to the lower die plate assembly (The upper die bed (18) is coupled to the lower die bed (14) by means of posts (20). However the lower die bed (14) does not move upwardly and downwardly, but moves along a linear path. In this way the upper die bed moves along an arcuate downward path and closes towards the lower die bed and then the upper die bed moves along an arcuate upward path and opens again, thereby releasing the formed sheet metal. Thereafter the upper die bed and lower die bed move rearwardly in unison: Col 3, L1-9 & Claim 7);
moving a workpiece adjacent said upper die plate assembly and said lower die plate assembly at a second speed; wherein said second speed of said moving workpiece is substantially equal to said first speed of said upper and lower die plate assembly (The linear speed of the dies in the die assembly is maintained exactly equal to the linear speed of the sheet metal: Col. 3, L61-63).  Bodnar does not disclose said vertical alignment rods extending through holes formed in said upper die plate assembly.
Shimizu teaches an alternative drive arrangement of a flying die device including an upper die plate assembly for horizontal and vertical movement and a lower die plate for only linear horizontal wherein said vertical alignment rods extend through holes formed in said upper die plate assembly (See Fig. 1). Modifying the alignment rod movement by reversing the arrangement of Bodnar would provide for greater clearance and space below the lower die and prevent interference with other parts.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the vertical alignment rods and upper drive of Bodnar by reversing their attachment such that the vertical alignment rods pass through holes formed in said upper die plate assembly, as taught by Shimizu, as a known alternative arrangement for flying die that would provide for greater clearance and space below the lower die and prevent interference with other parts.
Regarding Claim 6, Bodnar discloses a method for operating a rotary stamper (Rotary stamping & Forming moving sheet metal: Abstract), said method comprising the steps of:
providing a drive assembly (Prime mover: Fig. 1, “P” & Shaft: Fig. 1, #22 & Drive shaft: Fig. 2, #50) to a support frame (See Fig. 1);
operatively connecting an upper die plate assembly (Upper die bed: Fig. 1, #18) to said drive assembly for horizontal and vertical movement (The upper die bed will move around what is essentially an arcuate path, forwardly and rearwardly: Col 2, L66-67); and wherein said horizontal and vertical movements of said upper die plate assembly are directly driven by said drive assembly at a first speed (See Fig. 1.  Further, moving the die bed would be at a first speed);
operatively connecting a lower die plate (Lower die bed: Fig. 1, #14) to said drive assembly for movement in a linear horizontal direction only (The lower die bed does not move upwardly and downwardly, but moves along a linear path: Col 3, L2-4) at a speed matching the upper die plate assembly (Thereafter the upper die bed and lower die bed move rearwardly in unison: Col 3, L1-9;
slidably connecting said upper die plate assembly to said lower die plate via opposed alignment rods (Die posts: Fig. 1, #20) for maintaining a substantially constant alignment therewith as the upper die plate assembly moves vertically towards and away from said lower die plate (The upper die bed (18) is coupled to the lower die bed (14) by means of posts (20). However the lower die bed (14) does not move upwardly and downwardly, but moves along a linear path. In this way the upper die bed moves along an arcuate downward path and closes towards the lower die bed and then the upper die bed moves along an arcuate upward path and opens again, thereby releasing the formed sheet metal. Thereafter the upper die bed and lower die bed move rearwardly in unison: Col 3, L1-9 & Claim 7 & Legs represented by Fig. 1, collars and edges of lower die (14) through which posts (20) extend through);
providing a workpiece configured to pass between the upper die plate assembly and the lower die plate (Sheet metal, Fig. 1, “M”) at a relative speed matching that of the upper die plate assembly and the lower die plate (At the 180° bottom dead centre, the linear speed of the die assembly will correspond to the linear speed of the metal M: Col 3, L21-22);
performing a machining operation on the workpiece when the upper die plate assembly and the lower die plate complete an operation cycle (The upper die bed (18) is coupled to the lower die bed (14) by means of posts (20). However the lower die bed (14) does not move upwardly and downwardly, but moves along a linear path. In this way the upper die bed moves along an arcuate downward path and closes towards the lower die bed and then the upper die bed moves along an arcuate upward path and opens again, thereby releasing the formed sheet metal. Thereafter the upper die bed and lower die bed move rearwardly in unison: Col 3, L1-9); and,
wherein upon performing said machining operation on said workpiece the upper die plate assembly, the lower die plate, and workpiece travel at the same relative rates to each other leading to no unwanted relative lateral movement between the upper die plate assembly the lower die plate and the workpiece (At the 180° bottom dead centre, the linear speed of the die assembly will correspond to the linear speed of the metal M: Col 3, L21-22). Bodnar does not disclose said alignment rods extending through holes in the upper die plate assembly, wherein said alignment rods slidably pass through holes formed in said upper die plate assembly during said vertical movement of said upper die plate assembly.
Shimizu teaches an alternative drive arrangement of a flying die device including an upper die plate assembly for horizontal and vertical movement and a lower die plate for only linear horizontal, said alignment rods extending through holes in the upper die plate assembly, wherein said alignment rods slidably pass through holes formed in said upper die plate assembly during said vertical movement of said upper die plate assembly (See Fig. 1). Modifying the alignment rod movement by reversing the arrangement of Bodnar would provide for greater clearance and space below the lower die and prevent interference with other parts.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the alignment rods and upper drive of Bodnar by reversing their attachment such that the alignment rods slidably pass through holes formed in said upper die plate assembly, as taught by Shimizu, as a known alternative arrangement for flying die that would provide for greater clearance and space below the lower die and prevent interference with other parts.
Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bodnar in view of Shimizu and Barnes et al., hereinafter Barnes (U.S. 2008/0105098).
Regarding Claim 3, the combination of Bodnar and Shimizu teach all elements of the claimed invention as stated above.  The combination of Bodnar and Shimizu do not teach forming said work member as a punch; and including a drop aperture formed in said lower die plate, said drop aperture cooperating with said die and punch for removing waste material originating from said machining operation.
Barnes teaches a rotary punch for manipulating a workpiece including teach forming said work member as a punch; and including a drop aperture formed in said lower die plate, said drop aperture cooperating with said die and punch for removing waste material originating from said machining operation (The work member may be a punch for generating a hole in the moving web of material. In such a case, the lower die plate may include a drop aperture cooperative with the die and punch for removing waste material: Par. 0009) depending on the workpiece to be formed.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the upper and lower dies of Bodnar with a punch on the upper die plate and a drop aperture on the lower die plate, as taught by Barnes, based on the desired workpiece to be formed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799